Citation Nr: 1144651	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO. 10-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and L.C.



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from October 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. The Veteran attended a hearing before the undersigned in August 2011.

Additional VA treatment records have been associated with the claims file since the supplemental statement of the case in March 2011. Appellate review can proceed, as the Veteran has waived RO review of these new records. See Hearing Transcript at 17 (Aug. 2011).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record. At his August 2011 hearing, the Veteran stated that he was no longer working, and that he attributed this to the symptoms of service-connected PTSD. The Board finds that this is a claim for TDIU. As such, it has been included on the title page of this decision. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. For the period prior to February 2, 2010, the Veteran's PTSD was characterized by occupational and social impairment with reduced reliability and productivity due to symptoms such as recurrent nightmares, intrusive memories, occasional flashbacks, numbing of responsiveness, reduced interest in activities, isolation and distancing, hyper-alertness and an exaggerated startle response, sleep disturbance, avoidance of things that could remind him of the war, depression, anger and rage, survivor guilt, and guilt over acts committed in Vietnam.

2. For the period after February 2, 2010, the Veteran's PTSD was characterized by severe difficulty in establishing and maintaining effective work and social relationships, including a flattened affect, panic attacks, disturbances of motivation and mood, isolation, anger and rage, avoidance, hypervigilence, significant sleep disturbance, nightmares, intrusive memories, daily flashbacks, and the Veteran retiring from his job due, at least in part, to PTSD symptoms including rage, jitteriness, and trouble working with others.


CONCLUSIONS OF LAW

1. For the period prior to February 2, 2010, the Veteran's is entitled to an initial rating of 50 percent for service-connected PTSD. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2. For the period after February 2, 2010, the Veteran's is entitled to an initial rating of 70 percent for service-connected PTSD. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the symptoms of service-connected PTSD warrant a rating in excess of 30 percent.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007). As service connection for PTSD was granted in an October 2008 rating decision, and as this is an appeal from that initial rating, additional notice is not required.

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A. VA has obtained the VA treatment reports and private treatment records as identified by the Veteran.

The Veteran was afforded an adequate VA examination in January 2009. Although nearly two years have passed since that examination, a new examination is not required. This is because the Veteran provided an extremely detailed report from his private counselor, dated February 2010. He also provided a detailed description of his symptoms at his hearing before the undersigned in August 2011. The Veteran has been afforded adequate examinations on the issues decided herein. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

It appears that the Veteran saw his private counselor about a dozen times, and those records are not associated with the claims file. These records do not need to be obtained. The private counselor provider two detailed reports, dated September 2008 and February 2010, which explain all of the Veteran's symptoms. Any additional records from this counselor would duplicate the evidence already contained in the comprehensive reports.

VA treatment records have also been obtained and are current up to August 2011, the time of the Veteran's hearing before the undersigned.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. No further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating 

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

PTSD is evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411. A 30 percent disability evaluation is assigned where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events). 38 C.F.R. § 4.130.

A 50 percent evaluation (rating) is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). A GAF score from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers). A GAF score of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A GAF score between 61 and 70 is assigned when an individual presents either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra, at 240. However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned. 38 C.F.R. § 4.126(a).

The Veteran contends that his PTSD should be assigned a higher initial disability evaluation than 30 percent. In the original October 2008 rating decision, the RO evaluated the PTSD disability as noncompensable. In a February 2009 rating decision, the RO assigned a 30 percent initial rating for the entire appeals period.

After a review of all the evidence, lay and medical, the Board finds that increased and staged initial evaluations are appropriate.

A September 2008 report from the Veteran's private psychologist included detailed current clinical impressions of the Veteran. The Veteran experienced recurrent nightmares, intrusive memories, flashbacks, numbing of responsiveness, reduced interest in activities, isolation and distancing, hyper-alertness and an exaggerated startle response, sleep disturbance, avoidance of things that could remind him of the war, depression, anger and rage, survivor guilt, and guilt over acts committed in Vietnam. Most of these symptoms were described as severe or constantly severe.

The Veteran attended a VA examination in January 2009. He reported being married with two adult sons. He reported that he held the same job at a manufacturing plant for 18 and a half years. The VA examiner observed that the Veteran's appearance, attitude, and behaviors were normal. His attire was neat and appropriate. His speech was normal. Thought process was rational and goal-oriented. There was no evidence of hallucinations or delusions, specific obsessions, compulsions, phobias, or ritualistic behaviors. He was oriented. Short-term memory and concentration skills were intact. His mood was overtly pleasant but with some mild anxiety. Affect was appropriate. Specific symptoms included nightmares, recurring intrusive thoughts, occasional flashbacks, discomfort in crowds, and moderate sleep disturbance. There was evidence of emotional detachment and occasional estrangement from others. The Veteran did derive some pleasure from life. The Veteran was not suicidal or homicidal. He functioned at a "generally good level," despite his symptoms. Nevertheless, the symptoms did cause disruption in the quality of the Veteran's life. He was diagnosed with mild to moderate PTSD. VA examiner assigned a GAF score of 67. The Veteran's level of personal and social adjustment was described as "mild to moderately impaired" and his symptoms were noted to cause "disruption in his social comfort level and social functioning." The Veteran was found to do well at work, despite PTSD, and his occupational functioning was described as "mildly impaired due to occasional problems with irritability and anger."

A February 2010 report from the Veteran's private psychologist included detailed current clinical impressions of the Veteran. He concluded that the Veteran's symptoms persisted and may even be worse, and that the Veteran should have been diagnosed with PTSD, severe and chronic, for the entire time he had seen this provider. He found symptoms of a flattened affect, panic attacks one to two times per week, and disturbances of motivation and mood. He found that the Veteran had severe difficulty in establishing and maintaining effective work and social relationships. He was frequently isolated and distanced from others. He had anger and rage and his wife described him as "short-tempered." He avoided any subject matter which was war-related. He disliked crowds and was hypervigilent. The Veteran had significant sleep disturbance, including nightmares. He had intrusive memories and daily flashbacks. After a flashback, he became even more withdrawn and quiet. The flashbacks affected his ability to work and his social life.

The Veteran attended a hearing before the undersigned in August 2011. The Veteran reported frequent night waking due to nightmares and trouble falling asleep. He has trouble socializing with family or friends. He felt short-tempered, did not get excited about things, disliked going to restaurants because he could not tell what was happening behind his back, and felt agitated. He quit working because of his PTSD symptoms, including rage, jitteriness, and the trouble he experienced when working with others.

1. Prior to February 2, 2010

For the period prior to February 2, 2010, the Veteran's PTSD was characterized by occupational and social impairment with reduced reliability and productivity due to symptoms such as recurrent nightmares, intrusive memories, flashbacks, numbing of responsiveness, reduced interest in activities, isolation and distancing, hyper-alertness and an exaggerated startle response, sleep disturbance, avoidance of things that could remind him of the war, depression, anger and rage, survivor guilt, and guilt over acts committed in Vietnam. The severe and near-constant nature of the symptoms resulted in difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates the criteria for a 50 percent disability rating described herein on page 6. 38 C.F.R. § 4.130.

The Veteran's PTSD symptoms for this period do not meet or more nearly approximate the rating criteria for a 70 percent rating. During this period, the Veteran repeatedly denied suicidal ideation, and was not found by any clinician to have obsessional rituals, illogical, irrelevant, or obscure speech, near-continuous panic or depression, impaired impulse control, or spatial disorientation. The Veteran's PTSD had not manifested occupational and social impairment with deficiencies in most areas. While he complained that his symptoms affected work, he was able to maintain employment. While the symptoms clearly affected family relations, he remained married. Judgment and thinking were found normal, though his mood was often affected. Personal appearance and hygiene were normal. He did not experience the symptoms contemplated by a 70 percent schedular disability rating under Diagnostic Code 9411.

Finally, the assigned GAF score of 67 (at the January 2009 VA examination) reflects some mild symptoms or difficulty in social and occupational functioning, but indicates that the Veteran was generally functioning, and had maintained his marriage and employment status. For these reasons, the Board finds that, while a 50 percent disability evaluation is granted, during this time period, the Veteran's PTSD has not met or more nearly approximated the requirements of a higher schedular rating of 70 percent under Diagnostic Code 9411. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The preponderance of the evidence is against a higher initial rating for this period. As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result. Therefore, a rating in excess of 50 percent prior to February 2, 2010, cannot be granted.

2. After February 2, 2010

For the period after February 2, 2010, the Veteran's PTSD symptoms more nearly approximate the rating criteria for a 70 percent rating. The Veteran's private counselor reported that the Veteran's PTSD symptoms were severe and chronic. See Counselor's Report (Feb. 2010). PTSD was characterized by severe difficulty in establishing and maintaining effective work and social relationships, including a flattened affect, panic attacks one to two times per week, disturbances of motivation and mood, isolation, anger and rage, avoidance, hypervigilence, significant sleep disturbance, nightmares, intrusive memories, and daily flashbacks.

The severity of these symptoms was confirmed by the Veteran's testimony at his August 2011 hearing. The Veteran reported that his symptoms had become worse. He reported that he retired from his job due, at least in part, to PTSD symptoms including rage, jitteriness, and trouble working with others. He reported having trouble socializing even at family events and that he was increasingly isolated.

The Board finds that these symptoms are evidence that the Veteran's PTSD has manifested occupational and social impairment with deficiencies in most areas. The Veteran is entitled to a 70 percent schedular disability rating under Diagnostic Code 9411.

The Veteran's PTSD symptoms for this period do not meet or more nearly approximate the rating criteria for a 100 percent rating. During this period, the Veteran never reported suicidal ideation, and there is no medical or lay evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. While the Veteran is no longer working and has difficulty socializing at family events, there is not total occupational and social impairment. For example, the Veteran can still attend family events, though he prefers to remain in the "background."

The preponderance of the evidence is against a higher initial rating for this period. As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result. Therefore, a rating in excess of 70 percent after February 2, 2010, is not warranted.


ORDER

For the period prior to February 2, 2010, the Veteran is granted an initial rating of 50 percent, but no higher, for service-connected PTSD.

For the period after February 2, 2010, the Veteran is granted an initial rating of 70 percent, but no higher, for service-connected PTSD.


REMAND

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice, supra, at 453-54. Here, the Veteran has alleged that he is unemployable due, at least in part, to symptoms of his service-connected PTSD. As such, upon remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice, obtaining any pertinent outstanding treatment records, and affording him a VA examination so as to determine the effect his service-connected disabilities have on his employability. After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to TDIU.

2. After completing the above, schedule the Veteran for a VA examination to evaluate the impact of his service-connected disabilities on his employability. The examiner must review the claims file and should note that review in the report. The examiner should opine as to whether the Veteran's service-connected disabilities (PTSD and prostate cancer), without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file. The examiner should consider such factors as the Veteran's education level, special training, and work experience. The rationale for any opinion offered should be provided.

3. After completing the above, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


